DETAILED ACTION
Claim Objections
1.	Claim 10 is objected to because of the following informalities:  Claims 9 and 10 should have at least one space between them so that claims are easier to distinguish.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-6, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 each introduce “communication[s] interfaces” twice (Claim 1, lines 11, 16; Claim 8, lines 13, 18).  It is unclear how many communication interfaces are required.  In addition, the first iteration in each claim is “communication interfaces” while each of the second iterations is “communications interfaces”.  The applicant should use the same term consistently.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 4, 7, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michels et al (DE 102008010094) in view of Roll et al (US 2012/0090928) and further in view of Binder et al (US 2016/0114779).
As per claim 1, Michels et al discloses a brake system control device (Abstract) for a vehicle with a hydraulic vehicle brake and with an electromechanical brake device ([0009]) with at least one electric brake motor ([0009]), the brake system control device comprising: 
a controller (EBS; [0010]) configured to actuate at least one active brake component ([0008]) of the hydraulic vehicle brake; 
a system controller (EPBL) configured to detect first wheel revolution rate signals (nL; [0010]); 
a brake controller (EPBR) configured to actuate the at least one electric brake motor of the electromechanical brake device and detect second wheel revolution rate signals (nR; [0010]); and

wherein the brake motor ASIC is configured to actuate the at least one electric brake motor to produce a braking force based on the second wheel revolution rate signals ([0010]).  Michels et al does not disclose wherein the controller is a microcontroller and the system controller and brake motor controller are system application specific integrated circuits or wherein the brake motor ASIC is configured to actuate the at least one electric brake motor to produce a braking force based on the second wheel revolution rate signals in response to a failure of at least one of (i) the microcontroller, (ii) the system ASIC, and (iii) communications interfaces that connect the system ASIC and the brake motor ASIC to the microcontroller.  
Roll et al discloses a braking system wherein the controller is a microcontroller (90; [0043]) or a system application specific integrated circuit (90; [0043]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronically controlled service brake system and the electronically controlled parking brake subsystems of Michels et al by forming them as a microcontroller and system application specific integrated circuits, respectively, as taught by Roll et al in order to provide compact brake control.  It would have been obvious to try this particular combination because there are a finite number of forms that vehicle control units can take due to size and weight restrictions and this combination would have had a reasonable expectation of success at the time the invention was filed (See MPEP 2143(E)).  Michels et al and Roll et al do not disclose wherein the brake motor ASIC is configured to actuate the at least one electric brake motor to produce a 
Binder et al discloses a braking system wherein the brake motor ASIC is configured to actuate the at least one electric brake motor to produce a braking force based on the second wheel revolution rate signals ([0011]) in response to a failure of at least one of (i) the microcontroller ([0010]), (ii) the system ASIC ([0010]), and (iii) communications interfaces that connect the system ASIC and the brake motor ASIC to the microcontroller ([0010]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake controller of Michels et al and Roll et al by applying the brakes in response to a control unit failure using wheel speed data from at least one of a plurality of wheel speed sensors as taught by Binder et al in order to provide autonomous braking (Binder et al: [0033]).  It would have been obvious to use the second wheel revolution rate signal because there are a finite number wheel speed sensors available and this combination would have had a reasonable expectation of success at the time the invention was filed (See MPEP 2143(E)).
As per claim 2, Michels et al, Roll et al and Binder et al disclose the control device as claimed in claim 1.  Michels et al further discloses wherein the first wheel revolution rate signals detected by the system ASIC and the second wheel revolution rate signals detected by the brake motor ASIC relate to different wheels of the vehicle (HL, HR; [0010]). 

As per claim 7, Michels et al discloses a method (Abstract) for operating a brake system control device (Abstract) including a controller (BS; [0010]), a system controller (EPBL), and a brake controller (EPBR), the method comprising: 
producing control signals for actuating at least one active brake component ([0008]) of the vehicle in the microcontroller in normal operation;
detecting first wheel revolution rate signals (nL; [0010]) with the system ASIC;
detecting second wheel revolution rate signals (nR; [0010]) with the brake motor ASIC; and 
actuating at least one electric brake ([0009]) of the vehicle using the brake motor ASIC to produce a braking force based on the second wheel revolution rate signals ([0010]).  Michels et al does not disclose a microcontroller, a system application specific integrated circuit (ASIC), and a brake motor ASIC; an electric brake motor or producing a braking force in response to a failure.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brakes of Michels et al by using hydraulic service brakes and motor-operated parking brakes as taught by Roll et al in order to provide responsive vehicle control.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronically controlled service brake system and the electronically controlled parking brake subsystems of Michels et al by forming them as a microcontroller and system application specific integrated circuits, respectively, as taught by Roll et al in order to provide compact brake control.  It would have been obvious to try this particular combination because there are a finite number of forms that vehicle control units can take due to size and weight restrictions and this combination would have had a reasonable expectation of success at the time the invention was filed (See MPEP 2143(E)).  
Michels et al and Roll et al do not disclose actuating at least one brake of the vehicle using the brake motor ASIC to produce a braking force based on the second wheel revolution rate signals in response to a failure of at least one of (i) the microcontroller, (ii) the system ASIC, and (iii) communications interfaces that connect the system ASIC and the brake motor ASIC to the microcontroller. 
Binder et al discloses a braking system comprising: actuating at least one brake of the vehicle using the brake motor ASIC to produce a braking force based on the 
As per claim 8, Michels et al discloses a brake system (Abstract) in a vehicle (Title), the brake system comprising: 
a vehicle brake (EBS; [0008]) having at least one active brake component; 
an electromechanical brake device ([0009]) having at least one electric brake ([0009]); and 
a control device (EBS, EPBL, EPBR) configured to actuate adjustable brake system components ([0008]) of the brake system, 
the control device including: 
a controller (EBS; [0010]) configured to actuate the at least one active brake component ([0008]), 

a brake controller (EPBR) configured to actuate the at least one electric brake motor of the electromechanical brake device and detect second wheel revolution rate signals (nR; [0010]); and
communication interfaces (CAN; [0010]) configured to connect the microcontroller to the system ASIC and the brake motor ASIC,
wherein the brake motor ASIC is configured to actuate the at least one electric brake motor to produce a braking force  ([0010]).  Michels et al does not disclose a hydraulic brake, electric motor, a microcontroller, a system application specific integrated circuit (ASIC), a brake motor ASIC or actuating the brake motor in response to a failure.
Roll et al discloses a braking system comprising a hydraulic vehicle brake (166; [0049]) having at least one active brake component; an electromechanical brake device (56; [0039]) having at least one electric brake motor ([0011]); wherein the controller is a microcontroller (90; [0043]) or a system application specific integrated circuit (90; [0043]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brakes of Michels et al by using hydraulic service brakes and motor-operated parking brakes as taught by Roll et al in order to provide responsive vehicle control.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronically controlled service brake system and the electronically controlled parking brake subsystems of Michels et al by forming them as a 
Binder et al discloses a braking system wherein the brake motor ASIC is configured to actuate the at least one electric brake motor to produce a braking force based on the second wheel revolution rate signals ([0011]) in response to a failure of at least one of (i) the microcontroller ([0010]), (ii) the system ASIC ([0010]), and (iii) communications interfaces ([0010]) that connect the system ASIC and the brake motor ASIC to the microcontroller.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake controller of Michels et al and Roll et al by applying the brakes in response to a control unit failure using wheel speed data from at least one of a plurality of wheel speed sensors as taught by Binder et al in order to provide autonomous braking (Binder et al: [0033]).  It would have been obvious to use the second wheel revolution rate signal because there are a finite number wheel speed sensors available and this combination would have had a reasonable expectation of success at the time the invention was filed (See MPEP 2143(E)).
As per claim 10, Michels et al, Roll et al and Binder et al disclose the brake system as claimed in claim 8.  Michels et al further discloses wherein the at least one . 
7.	Claims 3, 5, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michels et al (DE 102008010094) in view of Roll et al (US 2012/0090928) and further in view of Binder et al (US 2016/0114779).
As per claim 3, Michels et al, Roll et al and Binder et al disclose the control device as claimed in claim 1, but do not disclose further comprising: at least one electronic H-bridge included in the brake motor ASIC and configured to actuate the at least one electric brake motor. 
Weiberle et al discloses a method for evaluating a sensor signal further comprising: at least one electronic H-bridge ([0008]) included in the brake motor ASIC and configured to actuate the at least one electric brake motor.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Michels et al, Roll et al and Binder et al by using an electric brake motor to actuate the parking brakes of Michels et al as taught by Weiberle et al in order to provide efficient parking brake control.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake motor controller of Michels et al and Roll et al by using an H-bridge to control the rotation of the brake motor as taught by Weiberle et al in order to apply and release the parking brakes with a single gear transmission.
As per claim 5, Michels et al, Roll et al and Binder et al disclose the control device as claimed in claim 4, but do not disclose wherein the logic unit is further 
Weiberle et al discloses a method for evaluating a sensor signal wherein the logic unit is further configured to calculate a speed of the vehicle from the second wheel revolution rate signals ([0017]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the logic unit and brake motor ASIC of Michels et al, Roll et al and Binder et al by calculating the vehicle speed based on wheel speed as taught by Weiberle et al in order to determine if the vehicle is moving (Weiberle et al: [0017]).
As per claim 6, Michels et al, Roll et al and Binder et al disclose the control device as claimed in claim 1, but do not disclose wherein the system ASIC is further configured to detect motor angular position signals of the at least one electric brake motor. 
Weiberle et al discloses a method for evaluating a sensor signal wherein the system ASIC is further configured to detect motor angular position signals of the at least one electric brake motor ([0009]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Michels et al, Roll et al and Binder et al by using an electric brake motor to actuate the parking brakes of Michels et al as taught by Weiberle et al in order to provide efficient parking brake control.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake motor controller of Michels et al and Roll et al by detecting the angular 
As per claim 9, Michels et al, Roll et al and Binder et al disclose the brake system as claimed in claim 8, but do not disclose wherein the at least one active brake component is an electric motor fitted in the hydraulic vehicle brake and configured to influence a hydraulic pressure. 
Weiberle et al discloses a method for evaluating a sensor signal wherein the at least one active brake component is an electric motor ([0011]) fitted in the hydraulic vehicle brake and configured to influence a hydraulic pressure.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Michels et al, Roll et al and Binder et al by using electrically-controlled hydraulic brakes for the front wheels as taught by Weiberle et al in order to provide responsive service braking.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claim 1, 4, 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7 of U.S. Patent No. 10,207,693. Although the claims at issue are not identical, they are not patentably distinct from each Baehrle-Miller et al (US 10,207,693) discloses all of the limitations of the claimed invention with minor changes in phrasing.
10.	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 6 of U.S. Patent No. 10,207,693 in view of Michels et al (DE 102008010094).
As per claim 2, Baehrle-Miller et al (US 10,207,693) discloses the control device as claimed in claim 1, but does not disclose wherein the first wheel revolution rate signals detected by the system ASIC and the second wheel revolution rate signals detected by the brake motor ASIC relate to different wheels of the vehicle. 
Michels et al discloses an electronic system for a vehicle wherein the first wheel revolution rate signals detected by the system ASIC and the second wheel revolution rate signals detected by the brake motor ASIC relate to different wheels of the vehicle (HL, HR; [0010]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ASICs of Baehrle-Miller et al by detecting the speeds of different wheels as taught by Michels et al in order to improve efficiency.
11.	Claims 3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 6-7 of U.S. Patent No. 10,207,693 in view of Weiberle et al (US 2002/0072836). 
As per claim 3, Baehrle-Miller et al (US 10,207,693) discloses the control device as claimed in claim 1, but does not disclose further comprising: at least one electronic H-bridge included in the brake motor ASIC and configured to actuate the at least one electric brake motor. 

As per claim 5, Baehrle-Miller et al (US 10,207,693) discloses the control device as claimed in claim 4, but does not disclose wherein the logic unit is further configured to calculate a speed of the vehicle from the second wheel revolution rate signals. 
Weiberle et al discloses a method for evaluating a sensor signal wherein the logic unit is further configured to calculate a speed of the vehicle from the second wheel revolution rate signals ([0017]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the logic unit of Baehrle-Miller et al by using it to calculate the vehicle speed based on wheel speed as taught by Weiberle et al in order to determine if the vehicle is moving (Weiberle et al: [0017]).
12.	Claim 1, 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-12 of U.S. Patent No. 10,246,070. Although the claims at issue are not identical, they are not patentably distinct from each other because Baehrle-Miller et al (US 10,246,070) discloses all of the limitations of the claimed invention with minor changes in phrasing.
13.	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,246,070 in view of Michels et al (DE 102008010094).
As per claim 2, Baehrle-Miller et al (US 10,246,070) discloses the control device as claimed in claim 1, but does not disclose wherein the first wheel revolution rate signals detected by the system ASIC and the second wheel revolution rate signals detected by the brake motor ASIC relate to different wheels of the vehicle. 
Michels et al discloses an electronic system for a vehicle wherein the first wheel revolution rate signals detected by the system ASIC and the second wheel revolution rate signals detected by the brake motor ASIC relate to different wheels of the vehicle (HL, HR; [0010]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ASICs of Baehrle-Miller et al by detecting the speeds of different wheels as taught by Michels et al in order to improve efficiency.
14.	Claims 3 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,246,070 in view of Weiberle et al (US 2002/0072836).
As per claim 3, Baehrle-Miller et al (US 10,246,070) discloses the control device as claimed in claim 1, but do not disclose further comprising: at least one electronic H-bridge included in the brake motor ASIC and configured to actuate the at least one electric brake motor. 
Weiberle et al discloses a method for evaluating a sensor signal further comprising: at least one electronic H-bridge ([0008]) included in the brake motor ASIC 
As per claim 6, Baehrle-Miller et al  (US 10,246,070) discloses the control device as claimed in claim 1, but does not disclose wherein the system ASIC is further configured to detect motor angular position signals of the at least one electric brake motor. 
Weiberle et al discloses a method for evaluating a sensor signal wherein the system ASIC is further configured to detect motor angular position signals of the at least one electric brake motor ([0009]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system ASIC of Baehrle-Miller et al by using it to detect the angular position of the brake motor as taught by Weiberle et al in order to improve control of the parking brakes.
15.	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,246,070 in view of Binder et al (US 2016/0114779).
As per claim 4, Baehrle-Miller et al (US 10,246,070) discloses the control device as claimed in claim 1, but does not discloses further comprising: a logic unit integrated within the brake motor ASIC and configured to detect a switching state of an actuating switch of the electromechanical brake device. 
.
Response to Arguments
16.	Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657